Citation Nr: 1331332	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  03-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to September 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.  In September 2004, June 2006, May 2010, July 2012, and February 2013, the case was remanded for additional development and to satisfy notice requirements.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The issues of entitlement to an increased rating for anxiety disorder, and entitlement to service connection for posttraumatic stress disorder (PTSD) with chronic depression and bipolar, hearing loss, tinnitus, and manifestations claimed as due to an undiagnosed illness, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

Pursuant to the Board's February 2013 remand, the RO sent the Veteran a notice letter in April 2013, which notified him that he had the remainder of one year from the date of its July 2012 notice letter to submit a release for records from the Texas Department of Corrections (including their Hughes Unit) in support of his service connection claim; asked him to reconcile any denial that he received such treatment with his August 2009 identification of such treatment; and advised him that his cooperation was paramount, as without it, VA would be unable to obtain treatment records from that facility, which are critical, and that if he did not timely provide a release for the records sought, the matter would be processed under 38 C.F.R. § 3.158(a).

Thereafter, in April 2013, the Veteran submitted a release for records from the Texas Department of Criminal Justice Health Services Archives (including their Michael Unit).  The RO then sent the Veteran two letters in April 2013 which notified him that VA had requested copies of treatment records from that facility; however, the Board notes that these two letters were mailed to an incorrect Post Office box and were returned as undelivered in May 2013.  The RO must ensure that the file is updated with the Veteran's current mailing address.

In May 2013, five sets of treatment records from the Texas Department of Criminal Justice Health Services Archives (including their Michael Unit) were added to the Veteran's Virtual VA file.  These records, in pertinent part, document the Veteran's treatment/evaluation for skin complaints.

The Board's February 2013 remand had instructed that, if additional pertinent records were received, the RO was to return the claims folder to the July 2011 VA examiner for an addendum medical opinion to the November 2011 addendum encompassing the additional information; the examiner was to review the claims file and the newly received evidence and note whether the opinion warranted change based on the additional information received.  A review of the record reveals that this was not accomplished, and such action must now occur on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Furthermore, the RO issued a supplemental statement of the case (SSOC) in May 2013 which did not account for the Veteran's release form (received in April 2013) or the records received from the Texas Department of Criminal Justice Health Services Archives (including their Michael Unit) pursuant to that release (received in May 2013).  On remand, after all development sought is completed, the RO must readjudicate the claim, and if it remains denied, then issue an appropriate SSOC which accounts for all evidence received.

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that the file is updated with the Veteran's current mailing address.

2.  The RO should return the claims folder to the July 2011 VA examiner for an addendum medical opinion to the November 2011 addendum encompassing the additional information.  The examiner should review the claims file and the newly received evidence and note whether the opinion warrants change based on the additional information received.

If the July 2011 VA examiner is unavailable, the RO should arrange for the claims file to be reviewed by another appropriate provider to secure the opinion sought.

3.  The RO should ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (which accounts for all evidence received) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

